United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 28, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10674
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERT TODD WILLIS,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:00-CR-163-2-A
                        --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Robert Todd Willis was convicted of mail fraud and aiding

and abetting in violation of 18 U.S.C. §§ 2 & 1341.      He appeals

the sentence imposed following the revocation of his supervised

release.   Willis argues that the district court erred by

sentencing him above the statutory maximum sentence for

revocation.    In particular, he contends that once the district

court imposed a two-year term of imprisonment, it was not

authorized to impose an additional one-year term of supervised


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-10674
                                  -2-

release because this violated 18 U.S.C. § 3583(h) (2002).    The

Government concedes error.

     We review the alleged imposition of a sentence above the

statutory maximum de novo.    See United States v. Sias, 227 F.3d

244, 246 (5th Cir. 2000).    The penalties imposed on revocation of

supervised release relate back to the original offense.     See

Johnson v. United States, 529 U.S. 694, 701-02 (2000).

Accordingly, the statutes in effect at the time of Willis’s

offense conduct, which occurred in 1995, apply.    See United

States v. Smith, 869 F.2d 835, 836-37 (5th Cir. 1989).    Because

Willis’s offense was a class D felony, see 18 U.S.C. §§ 1341 &

3559(a)(4) (1995), the maximum term of imprisonment that he could

receive upon revocation of supervised release was two years.       See

18 U.S.C. § 3583(e)(3) (1995).    In light of the district court’s

decision to sentence Willis to the maximum term of imprisonment,

the court erred by also imposing a one-year term of supervised

release.    See 18 U.S.C. § 3583(h); United States v. Ferguson, 369

F.3d 847, 850-52 (2004).

     In sentencing Willis, the district court clearly stated its

intention to impose the maximum term of imprisonment in order to

allow Willis to obtain treatment for the drug problems that led

to the revocation of his supervised release.    See United States

v. Mills, 9 F.3d 1132, 1139 (5th Cir. 1993).   Therefore, we

MODIFY the district court’s judgment by VACATING the one-year

term of supervised release, and we AFFIRM the judgment AS

MODIFIED.